Libbey, J.
The claimant’s first exception is to the admission of a duly certified copy of the record of the town, of the plaintiff’s claim filed in the town clerk’s office as required by E. S., c. 91, § 29.
The object of the statute requirement, that the person claiming the lien shall file a statement of his claim in the office of the clerk of the town where the building is situated, and that it shall be recorded, is to give notice to the owner of the property, and to all persons having occasion to acquire any interest in it, of the lien claimed.
When the statement required by the statute is recorded, the record becomes the notice, and we think such record, or a duly certified copy of it is competent evidence of the filing and recording of the claim. It is similar, in principle, to the record of a notice of foreclosure of a mortgage, or to the record of an attachment of real estate.
The second exception is to the sufficiency of the statement of claim filed by the plaintiff. We think it a sufficient compliance with the provisions of the statute. It states the amount due the plaintiff for which he claims the lien; that it is due for labor and materials furnished for and which entered into the building; a sufficient description of the property; the name of the owner; and it was signed and sworn to by the plaintiff, and filed and recorded.
It is claimed by the counsel for the claimant that the statute, properly construed, requires that the statement 'filed should contain a detailed statement of the items of the claim. We think it does not require such a statement. It requires only a statement of the amount due for which the lien is claimed.
The third exception is to the refusal of the presiding judge to order a nonsuit. A motion for a nonsuit after the evidence is all out, is addressed to the discretion of the judge, and to his refusal exceptions do not lie. Boody v. Goddard, 57 Maine, 602; Carleton v. Lewis, 67 Maine, 76.
And for another reason the exception upon this point cannot be sustained. It does not contain all the evidence in the case. Where the exception is to the ruling of the judge upon all the *109evidence in the case, the whole evidence must be made a part of the exception.

Exceptions overruled.

Appleton, C. J., Wax/ton, Barrows, Virgin and SymoNds, JJ., concurred.